[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
RE: OBJECTIONS to NON-STANDARD DISCOVERY # 115
#6 — Overruled #4 — Overruled #22 — Overruled — Objection does no apprise court of full text of Dicovery [Discovery] request per P.B. § 225. #23 — Sustained #24 — Sustained per #23 #25 — Sustained per #23 #26 — Withdrawn by defendant in open court. #27 — Sustained #28 — Sustained per #27 #29 — Sustained #30 — Overruled #31 — Overruled — Objection does not apprise court of full text of discovery request per P.B. § 225. #32 — Overruled #33 — Overruled — as to supplying date of first awareness that tortfeasor was uninsured. Sustained — as to balance of discovery request. #34 — Overruled #35 — Overruled — as relates to date it was learned that tortfeasor was uninsured per #33. Sustained — as relates to balance of discovery request #33. #36 — Sustained — The request, as written, relies on discovery request #33, the wording of which and the court's ruling thereon, cannot support this discovery request #36. #37 — Sustained CT Page 10666 #38 — Sustained per #37
OBJECTIONS to PRODUCTION
#2 — Overruled — Defendant objected only to Interrogatories numbers 23, 25,  26. Defendant withdrew objection to # 26. The court is not apprised of Interrogatory request # 2, 3, 17, or 19. #3 — Sustained #4 — Overruled — No Objection filed re: Interrogatory requests #9 10. #5 — Overruled — No Objection filed re: Interrogatory request #12. #6 — Overruled — No Objection filed re: Interrogatory request # 13. #7 — Overruled — No Objection filed re: Interrogatory request #16. #8 — Sustained #9 — Overruled — Objection to #26 was withdrawn. #10 — Sustained #11 — Sustained #12 — Overruled #13 — Sustained #14 — Sustained
BY THE COURT
MAIOCCO, JUDGE